DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karsten et al. (WO 2008/049871).
	Karsten et al. shows, 
	In regards to claims 1, 11, and 20
A method of user matching for a plurality of multiplayer game applications, the method comprising: 
receiving, by processing circuitry of a matching system (player allocation component), a matching request for one of the plurality of multiplayer game applications, (Page 14, line 11)
the matching request including an application identifier of the one of the plurality of multiplayer game applications (page 1, lines 6-7, “Online gaming systems typically provide multiple concurrent games in which players may participate. Games may be categorised into different game types and/or have game-related attributes which differ from game to game.”) and a user identifier of a user,(page 19, lines 27-31, identifying a player) 
the matching system being configured to concurrently manage matching queues for the plurality of multiplayer game applications; (page 13, line 40-42, “there is provided an online gaming system adapted to provide access to a plurality of (preferably concurrent) multiplayer games, comprising a player allocation component”)
adding, by the processing circuitry, the user identifier to a selected matching queue of the matching queues corresponding to the one of the plurality of multiplayer game applications based on the application identifier; 
generating matching information indicating a matching group to be joined by the user in the one of the plurality of multiplayer game applications; (page 16, lines 25-28, “Where each game has a defined number of player positions, the player allocation component is preferably further adapted to select an available player position for the player and assign the player to the selected player position when joining the player to the game.”) and 
sending the matching information for the user to join the matching group in the one of the plurality of multiplayer game applications. (page 8, lines 22-23, “Performing a game action may comprise transmitting a message to another user, the message comprising an invitation to join a game”)


In regards to claims 2 and 12, 
wherein the generating the matching information comprises: selecting a predetermined number of user identifiers from the selected matching queue to include in the matching group, the predetermined number of user identifiers including the user identifier in the matching request.  (page 15, lines 23-24, “Each game may have a defined number of player positions to which players can be allocated”)

In regards to claims 3, 4, 13 and 14, 
wherein a new matching queue is added to the matching queues when a new multiplayer game application or playing mode is added to the plurality of multiplayer game applications.  (page 18, lines 31-33, “Alternatively, the allocation component may be adapted, where no game matching the player's game preferences is available, to create a new game, and to allocate the player to the created game.”  A new game is considered to also be a new mode.)

In regards to claims 5, 10 and 15, 
wherein the application identifier indicates that a matching mode for the matching request is a synchronous mode, the generating the matching information includes generating the matching information based on a group identifier of the matching group, and the sending includes one of sending the group identifier and the user identifier to an application server and sending the group identifier to a client of the user. (page 18, line 13-18, “The allocation component may be adapted to select a game in dependence on the players participating in one or more of the games. For example, the player preferences may specify one or more other players, the allocation component being adapted to preferentially select a game in which one or more of the specified players are currently participating. In this way, a player can be taken automatically to a game in which designated other players (e.g. friends) are playing.” This operation is considered to be synchronous and the “friends” group is considered to be the group identifier.)

	In regards to claims 7 and 17, 
adding a virtual user identifier of a virtual user to the selected matching queue, wherein the matching group includes the virtual user. (page 32, lines 43-44, “In the context of poker, the active games 14 are referred to as "tables", since each game represents a virtual poker table.”)

In regards to claims 8 and 18, 
wherein the sending comprises: sending the matching information to a client of the user. (see figure 2, the game manager 8 acts as the client of the user.)

In regards to claims 9 and 19, 
wherein the sending comprises: sending the matching information to an application server. (see figure 2, the gaming server 6 comprises various components including a game manager 8 for operating a plurality of concurrent multiplayer wagering games 14,)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,123,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims contain similar subject matter, but are broader than the parent patent claims.










Allowable Subject Matter
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting and  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and an approved TD was filed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 16 recite a specific asynchronous mode, which is not shown or taught by the cited prior art.

	In regards to 35 USC 101, as discussed in the parent application the current claims include the addition of the unified matching system to the claims, which changed the Step 2A, Prong Two determination to YES and uses the Pathway B to subject matter eligibility. Per applicant's arguments, “the unified matching procedure improves the functioning of a computer by saving computer resources’. This is considered to be a practical application separate from the abstract idea of the matching steps.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715